COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
7777 DRILLING CORPORATION,                    )
                                                                              )             No.  08-03-00099-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )            
County Court at Law
H. L. BROWN, JR., OIL
OPERATOR,                )
                                                                              )        
of Midland County, Texas
Appellee.                           )
                                                                              )                    (TC# 9019)
                                                                              )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is Appellant=s motion
to dismiss this appeal pursuant to Tex.R.App.P.
42.1(a)(1), which states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 




Appellant has
complied with the requirements of Rule 42.1(a)(1).  The Court has considered this cause on
Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
May
1, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.